 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     ROBERT FOX, an individual,                         )   NO. 2:19-cv-00955-RSL
 9                                                      )
                                          Plaintiff,    )   STIPULATED MOTION AND ORDER
10                                                      )   FOR EXTENSION OF DEADLINE
              v.                                        )   FOR REPORTS FROM EXPERT
11                                                      )   WITNESSES AND DISCOVERY
     CITY OF BELLINGHAM,                                )   CUTOFF
12                                                      )
                                        Defendant.      )
13                                                      )
                                                        )
14
              COME NOW Plaintiff Robert Fox (“Plaintiff”) and Defendant City of Bellingham
15
     (“Defendant”) (collectively, “the Parties”), and stipulate, agree, and move the Court to enter an
16
     order extending the deadline for Reports from Expert Witnesses under FRCP 26(a)(2) and
17
     Discovery Cutoff.
18
              The current deadline for Reports from Expert Witnesses under FRCP 26(a)(2) is May 5,
19
     2021. The current deadline for Discovery Cutoff is July 4, 2021. The Parties respectfully
20
     request that the deadlines be extended to June 30, 2021 and July 30, 2021, respectively.
21
              Good cause exists for this short extension of time as the parties are scheduled to conduct
22
     a mediation with a third-party neutral on May 27, 2021 and would like to avoid the time and
23
     expense of engaging in expert discovery before the mediation. Further, the parties are still
24
     actively engaged in discovery, but require additional time to determine whether and to what
25
     extent expert testimony may be required to appropriately prepare and present this matter for
26
     trial.
27
     STIPULATED MOTION AND ORDER FOR EXTENSION OF                              CORR|DOWNS PLLC
                                                                               100 WEST HARRISON STREET
     DEADLINE FOR REPORTS FROM EXPERT WITNESSES AND                            SUITE N440
     DISCOVERY CUTOFF - 1                                                      SEATTLE, WA 98119
                                                                               206.962-5040
     No. 2:19-cv-00955-RSL
 1         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   DATED this 27th day of April, 2021.      DATED this 27th day of April, 2021.

 3   CORR|DOWNS PLLC                          CITY OF BELLINGHAM

 4
     By s/ Jacob M. Downs                     By s/ Shane P. Brady
 5     Jacob M. Downs, WSBA No. 37982           Shane P. Brady, WSBA No. 34003
       Gretchen J. Hoog, WSBA No. 43248         Assistant City Attorney
 6     Jacqueline Middleton, WSBA No. 52636     210 Lottie Street
       100 W. Harrison St., Suite N440
 7     Seattle, WA 98119                        Bellingham, WA 98225-4089
       Telephone: 206.962.5040                  Telephone: (360) 778-8270
 8     jdowns@corrdowns.com                     sbrady@cob.org
       ghoog@corrdowns.com                    Attorneys for Defendant
 9     jmiddleton@corrdowns.com
     Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATED MOTION AND ORDER FOR EXTENSION OF                  CORR|DOWNS PLLC
                                                                   100 WEST HARRISON STREET
     DEADLINE FOR REPORTS FROM EXPERT WITNESSES AND                SUITE N440
     DISCOVERY CUTOFF - 2                                          SEATTLE, WA 98119
                                                                   206.962-5040
     No. 2:19-cv-00955-RSL
 1                                             ORDER
 2          PURSUANT TO THE ABOVE STIPULATION, the following deadlines are modified
 3   as follows:
 4          1. Reports from Expert Witnesses under FRCP 26(a)(2) is now June 30, 2021; and
 5          2. The deadline for Discovery Cutoff is now July 30, 2021.
 6          No other deadlines are modified.
 7          IT IS SO ORDERED.
            Dated this 28th day of April, 2021.
 8

 9

10                                       THE HONORABLE ROBERT S. LASNIK
                                         UNITED STATES DISTRICT JUDGE
11
     Presented by:
12

13   CORR|DOWNS PLLC

14
     By s/ Jacob M. Downs
15      Jacob M. Downs, WSBA No. 37982
        Gretchen J. Hoog, WSBA No. 43248
16      Jacqueline Middleton, WSBA No. 52636
        100 W. Harrison St., Suite N440
17      Seattle, WA 98119
        Telephone: 206.962.5040
18      jdowns@corrdowns.com
        ghoog@corrdowns.com
19      jmiddleton@corrdowns.com
     Attorneys for Plaintiff
20
     CITY OF BELLINGHAM
21

22   By s/ Shane P. Brady
23      Shane P. Brady, WSBA No. 34003
        Assistant City Attorney
24      210 Lottie Street
        Bellingham, WA 98225-4089
25      Telephone: (360) 778-8270
        sbrady@cob.org
26
     Attorneys for Defendant
27
     STIPULATED MOTION AND ORDER FOR EXTENSION OF                        CORR|DOWNS PLLC
                                                                         100 WEST HARRISON STREET
     DEADLINE FOR REPORTS FROM EXPERT WITNESSES AND                      SUITE N440
     DISCOVERY CUTOFF - 3                                                SEATTLE, WA 98119
                                                                         206.962-5040
     No. 2:19-cv-00955-RSL
